


Exhibit 10.49

 

EXECUTED COPY

 

FACILITY AND MANAGEMENT SERVICES AGREEMENT

 

THIS FACILITY AND MANAGEMENT SERVICES AGREEMENT (the “Agreement”), dated as of
January 2, 2015, is by and between Northwest Cancer Care Management Company, LLC
a Washington limited liability company (“Manager”), and Northwest Cancer Care
Associates, P.C. a Washington professional corporation (“Medical Group”).
Manager and Medical Group are each individually referred to in this Agreement as
a “Party” and, collectively, as the “Parties.”

 

RECITALS

 

A.                                    Medical Group is a provider of radiation
oncology (the “Medical Specialty”) in Benton County, Washington.

 

B.                                    Manager operates and manages facilities
used by licensed physicians to practice various professional medical services,
including but not limited to the Medical Specialty.

 

C.                                    Medical Group wishes to engage Manager to
provide it with certain office facilities, equipment, nonclinical and
administrative personnel, supplies and administrative services at the office
located at 7379 W. Deschutes Ave., Suite 100, Kennewick, Washington 99336 (the
“Office”).

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises and covenants of the Parties hereinafter set forth, and for their
mutual reliance, the Parties, intending to be legally bound, hereby agree as
follows:

 

1.                                      Facilities, Equipment and Services to be
Provided by Manager.

 

(a)                                 Office. Manager hereby grants an exclusive
license to Medical Group to utilize the Office (the “Licensed Premises”) and
Medical Group agrees to license such Office from Manager from Monday through
Friday during the hours of 8:00 a.m. through 6:00 p.m. and such other hours as
mutually agreed upon between the Parties during the Term of this Agreement.
Manager shall make all arrangements for and pay all costs associated with the
utilities necessary for the operation of the Licensed Premises, including,
without limitation, electricity, water, gas, telephone, waste (office and
medical, including radioactive medical waste) collection and removal, and
janitorial services. In no event shall Manager permit any other parties to
utilize the Licensed Premises and all common area portions of the Office that
will be shared by the Medical Group and the Manager, such as all the lavatory
facilities, the waiting rooms and reception area and the general office area for
faxes and copies during the term of this Agreement. Manager and its employees
and representatives shall have the right to enter the Licensed Premises at all
reasonable times for the purposes of inspection, making repairs and for any
other reasonable purpose.

 

(b)                                 Equipment. Manager hereby grants Medical
Group an exclusive right to utilize such furniture, fixtures and equipment
located in the Licensed Premises as are described on Exhibit A hereof (the
“Equipment”) and Medical Group agrees to license the use of such Equipment from
Manager. The Equipment provided hereunder shall, at all times, be and remain the
property of Manager. Medical Group shall not remove the Equipment from the
Licensed

 

--------------------------------------------------------------------------------


 

Premises without the prior written consent of Manager. Manager shall maintain
all Equipment in good repair, condition and working order, and shall furnish all
parts and services for the Equipment reasonably required therefore including,
without limitation, preventive and routine maintenance as necessary and
appropriate, as determined by Manager, to maintain the Equipment in an
acceptable state of repair and serviceability. The Parties agree and acknowledge
that Medical Group shall be free to exercise its professional judgment with
respect to the use of the Equipment.

 

(c)                                  General Management. Manager shall have
authority and responsibility to manage, conduct and administer the day-to-day
administrative and non-professional operations of the Medical Group’s Practice
and shall perform those functions pursuant to the terms of this Agreement and
consistent with applicable laws, rules and regulations and applicable standards
of care for like entities. Nothing in this Agreement shall be construed as
permitting the Manager to engage in the practice of medicine, and Medical Group
shall have sole and exclusive authority over the professional operations of the
Licensed Premises. The duties of Manager shall include, but not be limited to:

 

(i)                                               Supplies. Manager shall
provide Medical Group with such office and medical supplies as are necessary for
patient care and treatment and the operation of the Licensed Premises by Medical
Group as reasonably determined by Medical Group in consultation with Manager.

 

(ii)                                            Billing and Collections. Manager
shall provide billing and collection services on behalf of Medical Group.

 

(iii)                                         Scheduling. Manager shall maintain
patient appointment scheduling services on behalf of Medical Group, which
services shall include obtaining all appropriate pre-certification, demographic,
insurance and related materials with respect to patients.

 

(iv)                                        Required Licenses and Regulatory
Fees. Manager shall procure and maintain all necessary licenses and permits for
the installation, use and operation of the Equipment (if necessary) and the
Licensed Premises (other than the professional medical licenses of Medical Group
and its Physicians (as such term is defined in section 3)), and shall pay all
related licensing, inspection and regulatory fees.

 

(v)                                           Personnel.

 

(A)                               Manager shall provide, on behalf of Medical
Group, all necessary non-professional support personnel (such support personnel
are hereinafter referred to as “Leased Personnel”), receptionists, secretaries,
clerks, management personnel and/or other personnel as necessary, as reasonably
determined by the Manager upon consultation with Medical Group. Manager shall be
responsible for recruiting, training, managing, supervising, compensating and
terminating such personnel; provided, however, that Medical Group shall at all
times have the ultimate authority and responsibility to supervise all such
personnel to the extent they are engaged in the delivery of patient care
services and shall participate in decisions of Manager with respect to the
recruiting, training and terminating of all such personnel.

 

2

--------------------------------------------------------------------------------


 

Manager shall be responsible for all salaries, fringe benefits, taxes and
insurance necessary with respect to all such personnel.

 

(B)                               Leased Personnel shall remain employees of
Manager, and not employees of Medical Group. At such times as the Leased
Personnel are providing services on Medical Group’s behalf, Medical Group shall
have authority and responsibility for (i) the supervision and control of the
Leased Personnel (while providing services on Medical Group’s behalf);
(ii) determining the means and methods by which Leased Personnel provide
services hereunder; and (iii) determining charges for the services of Leased
Personnel.

 

(vi)                                              Contract Negotiations. Manager
shall advise Medical Group with respect to and negotiate, on Medical Group’s
behalf, all contractual arrangements with third parties as are reasonably
necessary and appropriate; provided, however, that all such contractual
arrangements shall be subject to final approval by Medical Group.

 

(vii)                                           Financial Reports. Manager shall
prepare and submit to Medical Group periodic financial reports reflecting the
financial status and operations of the Medical Group.

 

(d)                                 Prohibited Activities. Notwithstanding any
other provision of this Agreement, Manager and Medical Group expressly
acknowledge and agree that Manager is not being engaged by Medical Group to, nor
at any time shall Manager:

 

(i)                                               engage in the practice of
medicine (including but not limited to determining what diagnostic tests are
appropriate for a particular condition, determining the need for referrals to or
consultations with another physician/specialist (or the identity of the
physician for such referral or consultation) determining patient treatment
options, or determining what is included in a particular patient’s medical
records);

 

(ii)                                            provide marketing services,
directly or indirectly, to or on behalf of Medical Group;

 

(iii)                                         select, hire and/or fire (as it
relates to clinical competency or proficiency) Physicians, allied health staff
and medical assistants;

 

(iv)                                        set the parameters under which
Medical Group will enter into contractual relationships with third-party payers;

 

(v)                                           make decisions regarding coding
and billing procedures for patient care services;

 

(vi)                                        make decisions regarding the
compensation of Medical Group’s Physicians; or

 

(vii)                                     determine how many patients a
Physician must see during any given period of time or how many hours a Physician
must work.

 

3

--------------------------------------------------------------------------------


 

Both Manager and Medical Group acknowledge and agree that by entering into this
Agreement, Medical Group does not delegate to Manager any powers, duties or
responsibilities which it is prohibited by law from delegating. Medical Group
retains all authority not expressly delegated to Manager under this Agreement.
Manager shall provide all services hereunder directly or, at Manager’s option,
through one or more third parties engaged by Manager, provided, however, that
any such delegation shall be on commercially reasonable terms and conditions.
Medical Group acknowledges that certain of Manager’s services may be so
delegated and may also be provided offsite.

 

2.                                      Term. The term of this Agreement shall
commence as of the effective date of termination of that certain Interim
Facility and Management Services Agreement between Manager and Northwest Cancer
Clinic, LLC, dated January 2, 2015 (the “Effective Date”), and shall, unless
terminated sooner as provided herein, continue for an initial term often
(10) years after the Effective Date (the “Initial Term”). Thereafter, this
Agreement shall automatically renew for up to two successive five-year renewal
terms (each a “Renewal Term”, and together with the Initial Term, the “Term”),
unless either party gives the other party a written notice of non-renewal at
least ninety (90) days before the beginning of any renewal term.

 

3.                                      Responsibilities of Medical Group.

 

(a)                                 Provision of Professional Services. Medical
Group, as an independent medical practice, shall be and remain fully responsible
for all professional medical services provided at the Licensed Premises. In
connection therewith, Medical Group shall provide all related physician support
through its physician-employees and/or other physicians otherwise engaged by
Medical Group (including physician-owned professional corporations)
(“Physicians”).

 

(b)                                 Licensed Providers. Each Physician engaged
by Medical Group to provide services at the Licensed Premises shall be duly
licensed, without restriction, to practice medicine in the State of Washington,
shall be board certified or board eligible in the Medical Specialty; shall
maintain professional liability insurance in minimum amounts of
$l,000,000.00/$3,000,000.00 annual aggregate; and shall have never been
convicted of a criminal offense related to healthcare, or been listed by any
federal or state healthcare program as excluded or otherwise ineligible to
participate in such federal or state program.

 

(c)                                  Licenses and Permits. Medical Group and
each Physician providing services on behalf of Medical Group shall have all
necessary licenses, certificates, permits, approvals, franchises, notices and
authorizations issued by governmental entities or other regulatory authorities,
federal, state or local, required for the ownership and operation of Medical
Group and the operation of its medical practice at the Licensed Premises.

 

(d)                                 Payor Requirements. Medical Group shall
cause all services in the Medical Specialty performed at the Licensed Premises
to be performed in accordance with all requirements of applicable third party
payors, including Medicare, as necessary to obtain all available payments
therefore, including providing necessary Physician supervision of all such
services provided.

 

4

--------------------------------------------------------------------------------


 

(e)                                  Quality of Care. Medical Group shall
regularly review the Medical Group’s quality assurance policies and procedures
to verify that the Medical Group is continually providing services that are
medical necessary and of appropriate quality. Medical Group shall promptly
inform Manager of any deficiency in the Licensed Premise’s facilities,
Equipment, supplies or provision of services by Manager’s personnel which,
directly or indirectly, could adversely affect the rendition of services of high
quality on a consistent basis.

 

(f)                                   Medical Records. During the term of this
Agreement, all medical records with respect to Medical Group’s patients shall
remain in the custody and control of Medical Group. Such records shall be stored
at such location or locations as Medical Group shall direct. Upon any
termination of this Agreement, Medical Group, at its own expense, shall remove
such records from such location or locations, if such removal is required to
enable Medical Group to satisfy its obligations as set forth in this
Section 3(f). Notwithstanding the foregoing, at all times during the term of
this Agreement and thereafter, Manager shall be provided with access to such
records, as requested, for billing and all other reasonable purposes, subject to
applicable law regarding confidentiality. Manager’s rights set forth in this
Section 3(f) shall expressly survive any termination of this Agreement

 

4.                                      Manager Compensation.

 

(a)                                 Manager shall be paid, and Manager shall
accept as payment for all facilities, Equipment, supplies, personnel and
services provided to Medical Group hereunder, an amount equal to (i) $650,000.00
(the “Management Fee”). For purposes of this Agreement, “Net Collected Dollars”
shall mean the gross collections attributable to radiation therapy services
provided by Medical Group at the Licensed Premises during the term of this
Agreement, net of refunds, adjustments and overpayments.

 

(b)                                 Following the expiration or other
termination of this Agreement for any reason, Manager shall continue to be
entitled to receive the Management Fee based on Net Collected Dollars
attributable to radiation therapy services provided by the Medical Group at the
Licensed Premises prior to the expiration or other termination of this Agreement
but for which collections are actually received following such expiration or
other termination of this Agreement.

 

(c)                                  The parties hereto have reviewed and
evaluated the compensation to be paid by Medical Group to Manager for the
facilities, Equipment, supplies, personnel and services hereunder and have
determined it to be commercially reasonable, to be commensurate with fair market
value and to not in any way be based upon the volume or value of patient
referrals or any other business generated between the parties hereto or any of
their affiliates.

 

5.                                      Billing and Collections.

 

(a)                                 Manager shall engage Financial Services of
Southwest Florida, a Florida limited liability company (“FSS”) to provide
billing and collection services on behalf of Medical Group pursuant to that
certain Billing Services Agreement between Manager and FSS (the “Billing
Services Agreement”).

 

5

--------------------------------------------------------------------------------


 

(b)                                 All Net Collected Dollars of Medical Group
shall be deposited in a lockbox bank account in the name of Medical Group (the
“Account”) with a bank (“Bank”) mutually agreed upon by the parties until
termination or expiration of this Agreement. Manager shall remain a required
signatory on the Account and shall be authorized to make payments from such
account on behalf of the Medical Group, including without limitation, the
Management Fee. Medical Group shall cause FSS to instruct all third party payors
to deposit their payments directly into the Account. Medical Group shall provide
the Bank standing instructions that at the end of each day all of the funds in
the Account shall be swept into another account maintained by Manager at the
Bank or by wire transfer to appropriate account(s) of Manager. Such letter of
instruction shall not be altered, modified, changed or supplemented by the
Medical Group absent Manager’s prior written agreement. Any such alteration,
modification or change may be deemed by Manager as an event of default by the
Medical Group under the terms of this Agreement. To the extent that any Net
Collected Dollars are not sent directly to the Account as required by this
Agreement, or are received by Medical Group, such collection shall be
immediately remitted, in the form received, to the Account immediately upon
receipt by Medical Group. This Section 5(b) shall expressly survive any
termination or expiration of this Agreement.

 

(c)                                  The parties acknowledge that all
collections of Medical Group shall be applied first to the expenses and
obligations of Medical Group (excluding any amounts due and owing to Manager or
FSS) as stated in Medical Group’s annual budget (which budget shall be subject
to the approval of Manager), and then applied to any amounts due and owing to
Manager hereunder or due FSS pursuant to the Billing Services Agreement, until
such amounts are paid in full. On or before the 15th day after each month,
Manager shall remit the remaining balance in the Account to Medical Group.

 

(d)                                 So long as any Management Fee or Billing
Services Fee or any other liabilities or obligations of the Medical Group under
this Agreement remain unpaid, Manager shall, to the extent authorized by law,
have a continuing first priority security interest in all of the accounts
receivable of the Medical Group, whether now existing or hereinafter arising,
and all replacements of, and substitutions to, proceeds and products of any of
the foregoing The Medical Group shall promptly execute and deliver any and all
further instruments and documents, and take all further action that Manager may
request, in order to perfect any security interest granted or purported to be
granted by the Medical Group hereunder. Without limiting the generality of the
foregoing, the Medical Group shall execute and file such financing or
continuation statements, or amendments thereto, and such other similar
instruments or notices as may reasonably be deemed necessary or desirable by
Manager, or as Manager may otherwise reasonably request, in order to perfect and
preserve the security interests granted to Manager hereunder. The Medical Group
shall promptly provide Manager with evidence of such filings upon receipt. In
addition, Manager shall have the right, in its sole and absolute discretion, to
assign, pledge or subordinate the security interests granted to Manager
hereunder. The parties acknowledge and agree that this Section 5(d) does not
constitute an assignment by the Medical Group of its Medicare/Medicaid
receivables in violation of the Social Security Act, and the Medical Group is
not required to have its Medicare/Medicaid funds be paid directly to Manager.

 

6.                                      Disclaimer. MEDICAL GROUP ACKNOWLEDGES
THAT MANAGER IS NOT THE MANUFACTURER OF THE EQUIPMENT, THE MANUFACTURER’S AGENT,
OR THE DEVELOPER, ARCHITECT, OR OWNER OF THE PREMISES UPON WHICH

 

6

--------------------------------------------------------------------------------


 

THE OFFICE IS LOCATED. ACCORDINGLY, MEDICAL GROUP HEREBY AGREES TO TAKE THE
EQUIPMENT IN AN “AS IS” CONDITION. MANAGER HEREBY DISCLAIMS ANY REPRESENTATION
OR WARRANTY, EITHER EXPRESS OR IMPLIED, AS TO ANY MATTER WHATSOEVER RELATING TO
THE OFFICE OR THE EQUIPMENT, INCLUDING WITHOUT LIMITATION, THE DESIGN OR
CONDITION OF THE OFFICE, THE EQUIPMENT’S MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, DESIGN, CONDITION, QUALITY, CAPACITY, MATERIAL OR
WORKMANSHIP, OR AS TO PATENT INFRINGEMENT OR THE LIKE.

 

7.                                      Representations of Medical Group.
Medical Group hereby makes the following representations, warranties and
covenants to Manager, each of which shall be true as of the date hereof and
shall continue to be true during the term of this Agreement:

 

(a)                                 Duly Authorized. This Agreement has been
duly authorized, executed and delivered by Medical Group and is binding upon
Medical Group.

 

(b)                                 Duly Organized. Medical Group is duly
organized under the laws of the State of Washington and is authorized and
qualified to do all things required of it under this Agreement.

 

(c)                                  Capacity to Contract. Medical Group has the
capacity and authority to fulfill the obligations required of it hereunder and
nothing prohibits or restricts the right or ability of Medical Group to carry
out the terms hereof.

 

(d)                                 Violations of Law. Neither Medical Group nor
any agreement, document or instrument executed or to be executed by it in
connection with this Agreement, or anything provided in or contemplated by this
Agreement, does or will violate any applicable law, rule or regulation or
breach, invalidate, cancel, make inoperative or interfere with, or result in
acceleration of maturity of, any contract or agreement to which Medical Group is
bound which would affect Manager’s rights hereunder.

 

8.                                      Manager’s Representations. Manager
hereby makes the following representations, warranties, and covenants to Medical
Group, each of which shall be true as of the date hereof and shall continue to
be true during the term of this Agreement:

 

(a)                                 Duly Authorized. This Agreement has been
duly authorized, executed and delivered by Manager and is binding upon Manager.

 

(b)                                 Duly Organized. Manager is duly organized
under the laws of the State of Washington and is duly authorized and qualified
to do all things required of it under this Agreement.

 

(c)                                  Capacity to Contract. Manager has the
capacity and authority to fulfill the obligations required of it hereunder and,
to the best of Manager’s knowledge and belief, nothing prohibits or restricts
the right or ability of Manager to carry out the terms hereof.

 

(d)                                 Violations of Law. Neither Manager nor any
agreement, document or instrument executed or to be executed in connection with
this Agreement, or anything provided

 

7

--------------------------------------------------------------------------------


 

in or contemplated by this Agreement, does or will, to the best of Manager’s
knowledge and belief, violate any applicable law, rule or regulation or breach,
invalidate, cancel, make inoperative or interfere with, or result in
acceleration of maturity of, any contract or agreement to which Manager is bound
which would affect the rights of Medical Group hereunder.

 

(e)                                  Title to Office and Premises. Manager is
the lessee of the Office and has the right to authorize the use of the Licensed
Premises and the Office by Medical Group during the term of this Agreement
pursuant to the written consent of the lessor which consent has been obtained by
the Manager.

 

9.                                      Independent Contractor.

 

(a)                                 This Agreement is by and between Manager and
Medical Group and is not intended, and shall not be construed, to create an
employment relationship, partnership or other such association as between the
Parties. Manager is independent and separate from the Medical Group.

 

(b)                                 Neither Manager nor its employees or agents
shall look to Medical Group for vacation pay, sick leave, retirement benefits,
Social Security, worker’s compensation, disability or unemployment insurance
benefits, or other employee benefits; nor shall Medical Group or its employees
look to Manager for the same.

 

(c)                                  In performing the services required
hereunder, Medical Group and its Physician employees and contractors shall
exercise independent professional judgment. Manager shall not exercise any
control over matters of Medical Group involving the exercise of professional
medical judgment.

 

(d)                                 In the event the Internal Revenue Service or
any other governmental agency shall, at any time, question or challenge the
independence of either Party, the Party who received notice of same shall
promptly notify the other Party and afford the other Party the opportunity to
participate in any discussion or negotiation with the Internal Revenue Service
or other governmental agency, irrespective of by whom such discussions or
negotiations are initiated. The other Party shall participate in any such
discussions or negotiations to the extent permitted by the Internal Revenue
Service or other governmental agency.

 

10.                               Default by Medical Group.

 

(a)                                 The occurrence of any one of the following
shall constitute a default by Medical Group hereunder:

 

(i)                                     if Medical Group fails to pay the
Management Fees when due;

 

(ii)                                  if Medical Group fails to observe or
perform any of its other material obligations hereunder in any material respect
and such failure continues uncured for a period of thirty (30) days after
written notice thereof to Medical Group from Manager or, if such failure cannot
be cured within such thirty (30) day period, Medical Group has failed to
commence to cure such failure within such thirty (30) day period and diligently
proceed to effect such cure;

 

8

--------------------------------------------------------------------------------


 

(iii)                               if Medical Group (A) ceases to provide or
arrange to be provided services in the Medical Specialty at the Licensed
Premises; (B) makes an assignment for the benefit of creditors; (C) admits in
writing its inability to pay its debts as they become due; (D) files a petition
seeking reorganization, an arrangement, readjustment, or similar arrangement
under any present or future statute, law or regulation; (E) files an answer
admitting the material allegations of a petition filed against it in any such
proceeding; or (F) consents to or acquiesces in the appointment of a trustee,
receiver or liquidator of all or any substantial part of its assets or
properties;

 

(iv)                              if, within sixty (60) days after the
commencement of any proceedings against Medical Group seeking reorganization or
similar relief under any present or future statute, law or regulation, such
proceedings shall have not been dismissed, or if within sixty (60) days after
the appointment (without Medical Group’s consent or acquiescence) of any
trustee, receiver or liquidator of all or any substantial part of its assets or
properties, such appointment shall not have been vacated;

 

(v)                                 if Medical Group or any of its physician
employees is finally determined, by an appropriate governing body or court, to
have violated any applicable law, rule, regulation or ethical standard arising
out of the conduct of the practice of medicine;

 

(vi)                              if Medical Group or any of its physician
employees is suspended, excluded, debarred or otherwise ineligible to
participate in any federal or state health program, including, but not limited
to, the Medicare or Medicaid programs; or

 

(vii)                           if Medical Group or any of its physician
employees is arrested for a felony or a misdemeanor involving moral turpitude,
or has violated any rule, law, or administrative regulation (other than traffic
violations or similar minor misdemeanors) that in Manager’s reasonable opinion
impacts the Medical Group’s ability to provide services to patients or otherwise
perform its obligations hereunder.

 

(b)                                 Upon a default by Medical Group which has
not been cured within an applicable cure period, Manager shall have the right to
immediately terminate this Agreement.

 

11.                               Default by Manager.

 

(a)                                 The occurrence of any one of the following
shall constitute a default by Manager hereunder.

 

(i)                                     if Manager fails to observe or perform
any of its material obligations hereunder in any material respect and such
failure continues uncured for a period of thirty (30) days after written notice
thereof to Manager from Medical Group or, if such failure cannot be cured within
such thirty (30) day period, Manager has failed to commence to cure such failure
within such thirty (30) day period and diligently proceed to effect such cure;

 

(ii)                                  if Manager: (A) makes an assignment for
the benefit of creditors; (B) admits in writing its inability to pay its debt as
they become due; (C) files a petition seeking reorganization and arrangement,
readjustment or similar arrangement under the present or future statute, law or
regulation, if any present or future; (D) files an answer admitting the material

 

9

--------------------------------------------------------------------------------


 

allegations of a petition filed against it and any such proceeding; or
(E) consents to or acquiesces in the appointment of a trustee, receiver, or
liquidator of all or any part of its assets or properties; or

 

(iii)                               if, within sixty (60) days after the
commencement of any proceedings against Manager seeking reorganization or
similar relief under any present or future statute, law or regulation, such
proceedings shall have not been dismissed, or if within sixty (60) days after
the appointment (without Manager’s consent or acquiescence) of any trustee,
receiver or liquidator of all or any substantial part of its assets or
properties, such appointment shall not have been vacated.

 

(b)                                 Upon a default by Manager which has not been
cured within an applicable cure period, Medical Group shall have the right to
immediately terminate this Agreement.

 

12.                               Termination.

 

(a)                                 This Agreement shall terminate upon the
following events:

 

(i)                                     the mutual written agreement of the
Parties;

 

(ii)                                  as provided in Section 2; or

 

(iii)                               as provided in Sections 10 and/or 11.

 

(b)                                 If this Agreement is terminated prior to the
first anniversary of the Effective Date, then the parties will not enter into a
successor agreement addressing the same or substantially the same subject matter
until after the first anniversary of the Effective Date.

 

13.                               Default In Other Instances. In addition to and
not in limitation of any of the other provision of this Agreement, any failure
on the part of Manager or Medical Group to undertake any of their respective
material obligations under this Agreement or any agreement made or entered into
in connection with this Agreement shall constitute an event of default under
this Agreement. Upon the occurrence of an event of default, the non-defaulting
Party shall have all remedies available at law and equity.

 

14.                               Regulatory Matters.

 

(a)                                 In the performance of their respective
obligations hereunder, Medical Group and Manager shall comply with all
applicable regulations and laws (including, without limitation, applicable
zoning regulations and rules and regulations governing the practice of medicine)
and do everything in their power to see to it that the Office and the business
conducted therein are in compliance with the rules and regulations of all
regulatory bodies, agencies or authorities having jurisdiction over the Office
and such business.

 

(b)                                 The Parties acknowledge and agree that the
amounts due to Manager from Medical Group pursuant to this Agreement have been
determined by the Parties through good faith and arm’s length bargaining to be
commercially reasonable, to reflect fair market value and to not in any way be
based upon the volume or value of patient referrals or any other business

 

10

--------------------------------------------------------------------------------

 

generated between the Parties. Manager and Medical Group enter into this
Agreement with the intent of conducting their relationship and implementing the
agreements contained in this Agreement in full compliance with applicable
federal, state and local law, including without limitation, the
Medicare/Medicaid Anti-Kickback statute (the “Anti-Kickback Law”) and
Section 1877 of the Social Security Act (the “Stark Law”), as amended.
Notwithstanding any unanticipated effect of any of the provisions of this
Agreement, neither Party will intentionally conduct itself under the terms of
this Agreement in a manner that would constitute a violation of the
Anti-Kickback Law or the Stark Law or any similar Washington law, rule or
regulation. Without limiting the generality of the foregoing, Manager and
Medical Group expressly agree that nothing contained in this Agreement shall
require either Party to refer any patients to the other, or to any affiliate or
subsidiary of the other.

 

(c)                                  In the event that any law, rule, or
regulation applicable to this Agreement or any rule or policy of any third-party
payor, or any policy, or any interpretation thereof at any time during the term
of this Agreement is modified, implemented, threatened to be implemented, or
determined to prohibit, restrict or in any way materially change the terms of
this Agreement, or by virtue of the existence of this Agreement has or will have
a material adverse effect on either Party or their respective affiliates or on
the ability of either Party to engage in any commercial activity on terms at
least as favorable to that Party as those reasonably attributable as of the date
hereof (each of the foregoing being referred to herein as a ‘‘Change”), then the
Parties to this Agreement shall negotiate in good faith to amend this Agreement
to the minimum degree necessary in a manner consistent with such change and the
intent of the Parties. If the Parties are unable to reach agreement as to any
such amendment reasonably necessary to remove the jeopardy contemplated herein,
within sixty (60) days, this Agreement shall thereafter automatically terminate.

 

(d)                                 Medical Group agrees to comply with the
requirements of the Federal Health Insurance Portability and Accountability Act
of 1996, Pub. L. No. 104-191, the Health Information Technology for Economic and
Clinical Health Act, Title XIII of the American Recovery and Reinvestment Act of
2009 (collectively, “HIPAA”), including but not limited to the implementation of
appropriate administrative, technical and physical safeguards as required by to
limit incidental disclosures of PHI (as such term is defined below), and Manager
agrees to meet all requirements and obligations contained in the Business
Associate Agreement attached hereto as Exhibit B and incorporated herein by
reference. For purposes of this Section 14, “protected health information”, or
PHI, has the meaning defined by the Standards for Privacy of Individually
Identifiable Health Information, 45 C.F.R. Part 160 and Subparts A and E of
Part 164 (the “Privacy Standards”), as promulgated by the Department of Health
and Human Services pursuant to the Administrative Simplification provisions of
the HIPAA.

 

(e)                                  Upon written request, the Parties shall
make available for a period of four (4) years after the furnishing of services
under this Agreement to the Secretary of the U.S. Department of Health and Human
Services, or any of its duly authorized representatives, this Agreement and any
of the Parties’ books, documents, and records that are necessary to certify the
nature and extent of costs incurred pursuant to this Agreement and which are
required to be made available under the Omnibus Reconciliation Act of 1980,
Public Law 96-499, Section 952, or any regulation promulgated thereunder.
Further, if Manager carries out any of its duties under this Agreement through a
subcontract or assignment with a value or cost of $10,000.00 or more

 

11

--------------------------------------------------------------------------------


 

over a twelve (12) month period, such contract shall contain a clause to the
effect that the contracting organization shall furnish its books, documents, and
records upon request as described to verify the nature and extent of costs.

 

15.                               Miscellaneous.

 

(a)                                 Notices. Any notice or other communication
required or which may be given hereunder shall be in writing and shall be
delivered personally, sent by certified mail, postage prepaid, return receipt
requested or by a nationally recognized overnight courier, and shall be deemed
given when so delivered personally or by facsimile, or if mailed, five (5) days
after the date of mailing as follows:

 

Manager:

 

Northwest Cancer Care Management Company, LLC

 

 

2270 Colonial Boulevard

 

 

Ft. Myers, FL 33907

 

 

Attention: Vice President

 

 

 

 

 

 

With copy to:

 

21st Century Oncology, Inc.

 

 

2270 Colonial Boulevard

 

 

Ft. Myers, FL 33907

 

 

Attention: Chief Executive Officer

 

 

 

 

 

 

Medical Group:

 

Northwest Cancer Care Associates, P.C.

 

 

2270 Colonial Boulevard

 

 

Ft. Myers, FL 33907

 

 

Attention: Vice President

 

or to such other address and to the attention of such other person(s) or
officer(s) as either Party may designate by written notice.

 

(b)                                 Governing Law. This Agreement shall be
governed and construed in accordance with the laws of the State of Washington
without regard to its conflicts of law principles.

 

(c)                                  Further Instruments. At any time and from
time to time, each Party shall, without further consideration and at its own
expense, take such further actions and execute and deliver such further
instruments as may be reasonably necessary to effectuate the purposes of this
Agreement.

 

(d)                                 Entire Agreement. This Agreement contains
the entire understanding between the Parties with respect to the transactions
contemplated hereby and supersedes all prior agreements between them, written or
oral.

 

12

--------------------------------------------------------------------------------


 

(e)                                  Severability. In the event that any term or
provision of this Agreement is held to be illegal, invalid or unenforceable
under any applicable law, rule or regulation, such term or provision shall be
deemed severed from this Agreement and the remaining terms and provisions shall
remain unaffected thereby provided the invalid term does not materially alter
the basic purpose or intent of this Agreement.

 

(f)                                   Assignment. Nothing in this Agreement
shall permit assignment by Medical Group without the express prior written
consent of Manager. Manager shall have the right, without the consent of Medical
Group, to assign to its affiliates or subsidiaries all or any portion of its
rights, duties and obligations under this Agreement.

 

(g)                                  Waiver of Breach. No waiver of a breach of
any provision of this Agreement shall be construed to be a waiver of any breach
of any other provision of this Agreement or of any succeeding breach.

 

(h)                                 Amendments. This Agreement shall not be
changed or modified except by an instrument in writing executed by both Parties.
Without limiting any other provision herein, in the event that rules, policies,
directives and/or orders of the United States Department of Health and Human
Services or any other applicable federal, state, or local agency or third-party
payor necessitate modifications or amendments to this Agreement, the Parties
agree to so modify or amend this Agreement to conform with such rules, policies,
directive and/or orders, provided they do not materially affect the duties and
obligations of the Parties hereunder.

 

(i)                                     Counterparts. This Agreement may be
executed in counterparts, each of which shall be considered an original and all
of which together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Bank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

NORTHWEST CANCER CARE

 

MANAGEMENT COMPANY, LLC

 

 

 

 

 

By:

/s/ Sheila Rege

 

 

Name: Sheila Rege MD

 

 

Title: Member

 

 

 

 

 

NORTHWEST CANCER CARE

 

ASSOCIATES, P.C.

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGE TO FACILITY AND MANAGEMENT SERVICES AGREEMENT- NWCCA]

 

14

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

Medical Equipment

Varian TrueBeam Linac (2012), Serial No. 1189

Varian HDR VariSource iX Afterloader (2012), Serial No. CA-1080-D-103-S

Varian Aria/Eclipse Software

GE Optima CT580 RT8 CT Scanner, Serial No. 0001773065

Daily QA - BeamCheck Plus

CT Scanner LAP Lasers

Optical Scope - Olympus

Dual Diode Dosimeter

Ion Chamber

Physics Equipment - Sun Nuclear

Carbon fiber overlay, breastboard

Waterbath

Type S Extension - Varian

Aquapan

CNMC Area Monitor

Physics Equipment - CNMC

MAP Phantom MC2

Plastic Water set for Physics Testing

Buildup SCN Radonc Imaging QA Kit

CT View Window

 

Furniture & Fixtures

Sharp Televisions

Waiting Room/Office Furniture

Doctor Desk

Guest Chairs/Filing Cabinets/Etc.

Lockers

Conference Table and accessories

Exam room tables

20 Office Chairs

Table Lamps

Furniture for Clinic

Wireless Microphone

Amplifier

Stacking Chairs

Vanity in bathroom

Mobile lectern cherry

Desk, chairs for Dr. Hong’s Office

Dishwasher & Fridge

Sharp TV for Display Niche

2 office desks and conference table (2014)

4 monitors front office area (2014)

 

IT Software/Hardware

Hard Drives for NAS Synology

Synology NAS

Dell Backup Server

Barracuda Spam & Virus Firewall

Firewall/Router

3 monitors for office

Fender Passport 150 Portable PA System

Computer Monitors

Tripplite Battery Backup System

Rockwalla Computer Equipment

 

--------------------------------------------------------------------------------


 

Lenova Workstations

Telephone Equipment

Fujitsu Scanners

Copier/Printer

EMC Equipment

Servers & Rack

Switches, servers, rack, EMC

Toshiba phone system

Medical Transcription Software

Switch, Exchange, Server Software

New scanner for reception area

Dell sonicwall router

Lenovo workstation at front desk

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

BUSINESS ASSOCIATE AGREEMENT

 

See Attached.

 

--------------------------------------------------------------------------------


 

EXECUTED COPY

 

HIPAA BUSINESS ASSOCIATE AGREEMENT

 

This Business Associate Agreement, dated as of January 2, 2015 (“BA Agreement”),
supplements and is made a part of the Services Agreement (as defined below) by
and between Northwest Cancer Care Management Company, LLC a Washington limited
liability company (“Business Associate”), and Northwest Cancer Care Associates,
P.C., a Washington professional corporation (“Covered Entity”).

 

WHEREAS, Covered Entity and Business Associate are parties to the Services
Agreement pursuant to which Business Associate provides certain services to
Covered Entity. In connection with Business Associate’s services, Business
Associate creates, receives, maintains or transmits Protected Health Information
from or on behalf of Covered Entity, which information is subject to protection
under the federal Health Insurance Portability and Accountability Act of 1996,
Pub. L. No. 104-191 (“HIPAA”), the Health Information Technology for Economic
and Clinical Health Act, Title XIII of the American Recovery and Reinvestment
Act of 2009 (the “HITECH Act”), and related regulations promulgated by the
Secretary (“HIPAA Regulations”).

 

WHEREAS, in light of the foregoing and the requirements of HIPAA, the HITECH
Act, and HIPAA Regulations, Business Associate and Covered Entity agree to be
bound by the following terms and conditions.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.                                      Definitions.

 

a.                                      General. Terms used, but not otherwise
defined, in this BA Agreement shall have the same meaning given to those terms
by HIPAA, the HITECH Act and HIPAA Regulations as in effect or as amended from
time to time.

 

b.                                      Specific.

 

i.                                          Breach. “Breach” shall have the same
meaning as the term “breach” in the HITECH Act, Section 13400(1), and the HIPAA
Regulations.

 

ii.                                       Electronic Protected Health
Information. “Electronic Protected Health Information” shall have the same
meaning as the term “electronic protected health information” in 45 CFR §
160.103, limited to the information that Business Associate creates, receives,
maintains, or transmits from or on behalf of Covered Entity.

 

iii.                                    Individual. “Individual” shall have the
same meaning as the term “individual” in 45 CFR § 160.103 and shall include a
person who qualifies as a personal representative in accordance with 45 CFR §
164.502(g).

 

iv.                                   Privacy Rule. “Privacy Rule” shall mean
the Standards for Privacy of Individually Identifiable Health Information at 45
CFR Part 160 and Part 164.

 

--------------------------------------------------------------------------------


 

v.                                      Protected Health Information. “Protected
Health Information” shall have the same meaning as the term “protected health
information” in 45 CFR § 160.103, limited to the information created, received,
maintained or transmitted by Business Associate from or on behalf of Covered
Entity.

 

vi.                                   Required By Law. “Required by Law” shall
have the same meaning as the term “required by law” in 45 CFR § 164.103.

 

vii.                                Secretary. “Secretary” shall mean the
Secretary of the Department of Health and Human Services or his designee.

 

viii.                             Security Incident. “Security Incident” shall
have the same meaning as the term “security incident” in 45 CFR § 164.304, and
includes attempted or successful unauthorized access to, or interference with,
system operations in an information system.

 

ix.                                   Security Rule. “Security Rule” shall mean
the Security Standards at 45 Part 160 and Part 164.

 

x.                                      Services Agreement. “Services Agreement”
shall mean any present or future agreements, either written or oral, between
Covered Entity and Business Associate under which Business Associate provides
services to Covered Entity which involve the use or disclosure of Protected
Health Information. The Services Agreement is amended by and incorporates the
terms of this BA Agreement.

 

xi.                                   Unsecured Protected Health Information.
“Unsecured Protected Health Information” shall have the same meaning as the term
“unsecured protected health information” in the HITECH Act, Section 13402(h)(l),
and the HIPAA Regulations.

 

2.                                      Obligations and Activities of Business
Associate.

 

a.                                      Use and Disclosure. Business Associate
agrees not to use or disclose Protected Health Information other than as
permitted or required by the Services Agreement, this BA Agreement or as
Required By Law. Business Associate shall comply with the provisions of this BA
Agreement relating to privacy and security of Protected Health Information and
all present and future provisions of HIPAA, the HITECH Act and HIPAA Regulations
that relate to the privacy and security of Protected Health Information and that
are applicable to Covered Entity and/or Business Associate. To the extent
Business Associate is to carry out any of Covered Entity’s obligations under the
Privacy Rule, Business Associate shall comply with the requirements of the
Privacy Rule that apply to Covered Entity in the performance of such obligation.

 

b.                                      Appropriate Safeguards. Business
Associate agrees to use appropriate safeguards, and comply with the Security
Rule with respect to Electronic Protected Health Information, to prevent the use
or disclosure of the Protected Health Information other than as provided for by
this BA Agreement. Without limiting the generality of the foregoing sentence,
Business Associate will:

 

2

--------------------------------------------------------------------------------

 

i.                                          Implement administrative, physical,
and technical safeguards that appropriately protect the confidentiality,
integrity and availability of Electronic Protected Health Information as
required by the Security Rule;

 

ii.                                       Ensure that any agent or subcontractor
to whom Business Associate provides Electronic Protected Health Information
agrees to implement appropriate safeguards to protect Electronic Protected
Health Information; and

 

iii.                                    Promptly report to Covered Entity any
Security Incident of which Business Associate becomes aware. Specifically,
Business Associate shall notify Covered Entity within thirty (30) calendar days
of any successful Security Incident or pattern of attempted Security Incidents,
with periodic aggregated reporting of other attempted Security Incidents. In
addition, Business Associate agrees to notify Covered Entity without
unreasonable delay, but in no event more than thirty (30) calendar days,
following the discovery of a Breach of Unsecured Protected Health Information. A
Breach is considered “discovered” as of the first day on which the Breach is
known, or by exercising reasonable diligence would have been known, to Business
Associate or any employee, officer or agent of Business Associate, other than
the individual committing the Breach. Any notice to Covered Entity of a
successful Security Incident or Breach of Unsecured Protected Health Information
shall include the identification of each Individual whose Protected Health
Information has been, or is reasonably believed by Business Associate to have
been, accessed, acquired, used, or disclosed as a result of such Security
Incident or Breach as well as any other relevant information regarding the
Security Incident or Breach, including the applicable elements listed at 45 CFR
§ 164.404(c).

 

c.                                       Reporting. Business Associate agrees to
report to Covered Entity within three (3) business days of any use or disclosure
of Protected Health Information not permitted by this BA Agreement of which
Business Associate becomes aware.

 

d.                                      Mitigation. Business Associate agrees to
mitigate, to the extent practicable, any harmful effect that is known to
Business Associate of a use or disclosure of Protected Health Information by
Business Associate or its employees, officers, agents or subcontractors in
violation of the requirements of this BA Agreement (including, without
limitation, any Security Incident or Breach of Unsecured Protected Health
Information). Business Associate agrees to reasonably cooperate and coordinate
with Covered Entity in the investigation of any violation of the requirements of
this BA Agreement and/or any Security Incident or Breach. Business Associate
shall also reasonably cooperate and coordinate with Covered Entity in the
preparation of any reports or notices to Individuals, regulatory bodies or any
third parties as required under HIPAA, HIPAA Regulations, the HITECH Act, or any
other Federal or State laws, rules or regulations, provided that any such
reports or notices shall be subject to the prior written approval of Covered
Entity.

 

e.                                       Agents and Subcontractors. Business
Associate shall ensure that any agents and subcontractors that create, receive,
maintain or transmit Protected Health Information on behalf of Business
Associate agree to comply with the same restrictions, conditions and
requirements that apply through this BA Agreement or otherwise to Business
Associate with respect to such information. Business Associate shall enter into
written agreements with any subcontractors, and the terms of such agreements
shall incorporate the applicable requirements of, and otherwise

 

3

--------------------------------------------------------------------------------


 

comply with, HIPAA, the HITECH Act, the HIPAA Regulations, and this BA
Agreement, including but not limited to Section 2(b)(ii).

 

f.                                        Access to Designated Record Sets. To
the extent that Business Associate possesses or maintains Protected Health
Information in a Designated Record Set, Business Associate agrees to provide
access, at the request of Covered Entity, and in the time and manner designated
by the Covered Entity, to Protected Health Information in a Designated Record
Set, to Covered Entity or, as directed by Covered Entity, to an Individual in
order to meet the requirements under HIPAA Regulations. If an Individual makes a
request for access to Protected Health Information directly to Business
Associate, Business Associate shall notify Covered Entity of the request within
three (3) business days of such request and will cooperate with Covered Entity
and allow Covered Entity to respond to the Individual.

 

g.                                       Amendments to Designated Record Sets.
To the extent that Business Associate possesses or maintains Protected Health
Information in a Designated Record Set, Business Associate agrees to make any
amendment(s) to Protected Health Information in a Designated Record Set as
directed or agreed to by Covered Entity, or take other measures as necessary to
satisfy Covered Entity’s obligations pursuant to HIPAA Regulations at the
request of Covered Entity, and in the time and manner designated by the Covered
Entity. If an Individual makes a request for an amendment to Protected Health
Information directly to Business Associate, Business Associate shall notify
Covered Entity of the request within three (3) business days of such request and
will cooperate with Covered Entity and allow Covered Entity to respond to the
Individual.

 

h.                                      Access to Books and Records. Business
Associate agrees to make its internal practices, books, and records relating to
the use and disclosure of Protected Health Information received from, or created
or received by Business Associate on behalf of, Covered Entity available to the
Covered Entity, or to the Secretary, in a time and manner designated by the
Covered Entity or designated by the Secretary, for purposes of the Secretary
determining compliance with the HIPAA Regulations.

 

i.                                          Accountings. Business Associate
agrees to document such disclosures of Protected Health Information and maintain
information related to such disclosures as would be required for Covered Entity
to respond to a request by an Individual for an accounting of disclosures of
Protected Health Information in accordance with HIPAA, HIPAA Regulations and the
HITECH Act.

 

j.                                         Requests for Accountings. Business
Associate agrees to provide to Covered Entity, or to an Individual at the
direction of Covered Entity, in the time and manner designated by the Covered
Entity, information collected in accordance with Section 2(i) of this BA
Agreement, to permit Covered Entity to respond to a request by an Individual for
an accounting of disclosures of Protected Health Information in accordance with
HIPAA, HIPAA Regulations and the HITECH Act. If an Individual makes a request
for an accounting directly to Business Associate, Business Associate shall
notify Covered Entity of the request within three (3) business days of such
request and will cooperate with Covered Entity and allow Covered Entity to
respond to the Individual.

 

4

--------------------------------------------------------------------------------


 

3.                                      Permitted Uses and Disclosures by
Business Associate.

 

a.                                      Services Agreement. Except as otherwise
set forth in this BA Agreement, Business Associate may use or disclose Protected
Health Information to perform functions, activities, or services for, or on
behalf of, Covered Entity as specified in the Services Agreement, provided that
such use or disclosure would not violate HIPAA, HIPAA Regulations or the HITECH
Act if done by Covered Entity or the minimum necessary policies and procedures
of the Covered Entity.

 

b.                                      Use for Administration of Business
Associate. Except as otherwise limited in this BA Agreement, Business Associate
may use Protected Health Information for the proper management and
administration of the Business Associate or to carry out the legal
responsibilities of the Business Associate.

 

c.                                       Disclosure for Administration of
Business Associate. Except as otherwise limited in this BA Agreement, Business
Associate may disclose Protected Health Information for the proper management
and administration of the Business Associate, provided that (i) the disclosure
is Required by Law, or (ii) Business Associate obtains reasonable assurances
from the person to whom the information is disclosed that it will remain
confidential and be used or further disclosed only as Required by Law or for the
purpose for which it was disclosed to the person, and the person notifies the
Business Associate of any instances of which it is aware in which the
confidentiality of the information has been breached.

 

d.                                      Data Aggregation. At the request and
direction of Covered Entity, Business Associate may provide data aggregation
services relating to the health care operations of Covered Entity.

 

e.                                       De-Identification. At the request and
direction of Covered Entity, Business Associate may use the Protected Health
Information to de-identify the information in accordance with the HIPAA
Regulations for use by Covered Entity.

 

4.                                      Permissible Requests by Covered Entity.
Except as set forth in Section 3 of this BA Agreement, Covered Entity shall not
request Business Associate to use or disclose Protected Health Information in
any manner that would not be permissible under the Privacy Rule if done by
Covered Entity. If Covered Entity notifies Business Associate of (i) any
limitations in Covered Entity’s notice of privacy practices, (ii) any changes in
or revocation of an Individual’s permission to use or disclose his/her Protected
Health Information, and/or (iii) any restriction on the use or disclosure of
Protected Health Information to which Covered Entity has agreed or is required
to agree, Business Associate will comply with any such limitations or
restrictions as applicable in carrying out its duties under the Service
Agreement or this BA Agreement.

 

5.                                      Term and Termination.

 

a.                                      Term. This BA Agreement shall be
effective as of the date first set forth above and shall terminate when all of
the Protected Health Information provided by Covered Entity to Business
Associate, or created, received, maintained or transmitted by Business Associate
on behalf of Covered Entity, is destroyed or returned to Covered Entity, or, if
it is infeasible to

 

5

--------------------------------------------------------------------------------


 

return or destroy Protected Health Information, protections are extended to such
information, in accordance with the provisions in this Section 5.

 

b.                                      Termination for Cause. Upon Covered
Entity’s knowledge of a material breach by Business Associate of the terms of
this BA Agreement, Covered Entity shall either:

 

i.                                          Provide an opportunity for Business
Associate to cure the breach or end the violation. If Business Associate does
not cure the breach or end the violation within the time specified by Covered
Entity, Covered Entity shall terminate: (A) this BA Agreement; (B) all of the
provisions of the Services Agreement that involve the use or disclosure of
Protected Health Information; and (C) such other provisions, if any, of the
Services Agreement as Covered Entity designates in its sole discretion; or

 

ii.                                       Immediately terminate: (A) this BA
Agreement; (B) all of the provisions of the Services Agreement that involve the
use or disclosure of Protected Health Information; and (C) such other
provisions, if any, of the Services Agreement as Covered Entity designates in
its sole discretion.

 

c.                                       Effect of Termination.

 

i.                                          Except as provided in
Section 5(c)(ii), upon termination of this BA Agreement, for any reason,
Business Associate shall return or destroy all Protected Health Information
received from Covered Entity, or created or received by Business Associate on
behalf of Covered Entity. This Section shall apply to Protected Health
Information in any form that is in the possession of Business Associate and
subcontractors or agents of Business Associate. Business Associate shall retain
no copies of the Protected Health Information.

 

ii.                                       In the event that Business Associate
determines that returning or destroying the Protected Health Information is
infeasible, Business Associate shall provide to Covered Entity notification of
the conditions that make return or destruction infeasible. Upon mutual agreement
of the Parties that return or destruction of Protected Health Information is
infeasible, Business Associate shall extend the protections of this BA Agreement
to such Protected Health Information and limit further uses and disclosures of
such Protected Health Information to those purposes that make the return or
destruction infeasible, for so long as Business Associate maintains such
Protected Health Information. If it is necessary for Business Associate to
maintain records for purposes permitted under Sections 3(b) or 3(c), Business
Associate will return or destroy any such Protected Health Information when it
is no longer needed by Business Associate for its proper management and
administration or to carry out its legal responsibilities, and will otherwise
maintain such Protected Health Information in conformity with this Agreement
until the Protected Health Information can be returned or destroyed.

 

6.                                      Indemnity. Business Associate agrees to
indemnify, defend and hold harmless Covered Entity and its employees, directors,
trustees, members, professional staff, representatives and agents (collectively,
the “Indemnitees”) from and against any and all claims (whether in law or in
equity), obligations, actions, causes of action, suits, debts, judgments,
losses, fines, penalties, damages, expenses (including attorney’s fees),
liabilities, lawsuits or costs incurred by the

 

6

--------------------------------------------------------------------------------


 

Indemnitees which arise or result from a breach of the terms and conditions of
this BA Agreement or a violation of HIPAA, the HITECH Act or HIPAA Regulations
by Business Associate or its employees or agents. Business Associate’s
indemnification obligations hereunder shall not be subject to any limitations of
liability or remedies in the Service Agreement.

 

7.                                      Compliance with HIPAA Transaction
Standards. When providing its services and/or products, Business Associate shall
comply with all applicable HIPAA standards and requirements (including, without
limitation, those specified in 45 CFR Part 162) with respect to the transmission
of health information in electronic form in connection with any transaction for
which the Secretary has adopted a standard under HIPAA (“Covered Transactions”).
Business Associate will make its services and/or products compliant with HIPAA’s
standards and requirements no less than thirty (30) days prior to the applicable
compliance dates under HIPAA. Business Associate represents and warrants that it
is aware of all current HIPAA standards and requirements regarding Covered
Transactions, and Business Associate shall comply with any modifications to
HIPAA standards and requirements which became effective from time to time.
Business Associate agrees that such compliance shall be at its sole cost and
expense, which expense shall not be passed on to Covered Entity in any form,
including, but not limited to, increased fees. Business Associate shall require
all of its agents and subcontractors (if any) who assist Business Associate in
providing its services and/or products to comply with the terms of this
Section 7.

 

8.                                      Miscellaneous.

 

a.                                      Regulatory References. A reference in
this BA Agreement to a section in HIPAA, HIPAA Regulations, or the HITECH Act
means the section in effect or as amended or modified from time to time,
including any corresponding provisions of subsequent superseding laws or
regulations.

 

b.                                      Amendment. The Parties agree to take
action to amend the Services Agreement and this BA Agreement from time to time
as is necessary for Covered Entity to comply with the requirements of HIPAA, the
HIPAA Regulations and the HITECH Act.

 

c.                                       Survival. The respective rights and
obligations of Business Associate under Sections 5(c) and 6 of this BA Agreement
shall survive the termination of the Services Agreement or this BA Agreement.

 

d.                                      Interpretation. Any ambiguity in this
Agreement shall be resolved to permit Covered Entity to comply with HIPAA, HIPAA
Regulations and the HITECH Act.

 

e.                                       Miscellaneous. The terms of this BA
Agreement are hereby incorporated into the Services Agreement. Except as
otherwise set forth in Section 8(d) of this BA Agreement, in the event of a
conflict between the terms of this BA Agreement and the terms of the Services
Agreement, the terms of this BA Agreement shall prevail. The terms of the
Services Agreement which are not modified by this BA Agreement shall remain in
full force and effect in accordance with the terms thereof. This BA Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Washington, exclusive of conflict of law rules. Each party to this

 

7

--------------------------------------------------------------------------------


 

BA Agreement hereby agrees and consents that any legal action or proceeding with
respect to this BA Agreement shall only be brought in the courts of the state
where the Covered Entity is located in the county where the Covered Entity is
located. The Services Agreement together with this BA Agreement constitutes the
entire agreement between the parties with respect to the subject matter
contained herein, and this BA Agreement supersedes and replaces any former
business associate agreement or addendum entered into by the parties. This BA
Agreement may be executed in counterparts, each of which when taken together
shall constitute one original. Any PDF or facsimile signatures to this BA
Agreement shall be deemed original signatures to this BA Agreement. No
amendments or modifications to the BA Agreement shall be effected unless
executed by both parties in writing.

 

IN WITNESS WHEREOF, the parties have executed this BA Agreement as of the date
set forth above.

 

8

--------------------------------------------------------------------------------


 

Business Associate:

Covered Entity:

 

 

 

NORTHWEST CANCER CARE

NORTHWEST CANCER CARE

MANAGEMENT COMPANY, LLC

ASSOCIATES, P.C.

 

 

 

 

 

 

By:

/s/ Sheila Rege MD

 

By:

/s/ [ILLEGIBLE]

Name:

Sheila Rege MD

 

Name:

 

Title:

Member

 

Title:

 

 

[SIGNATURE PAGE TO BUSINESS ASSOCIATE AGREEMENT — FACILITY AND MANAGEMENT
SERVICES AGREEMENT]

 

9

--------------------------------------------------------------------------------
